Citation Nr: 0830909	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether a May 1971 rating decision which denied the 
appellant's claims of entitlement to service connection for a 
skin disease of the feet, for a lymph node infection and for 
a right shoulder disability was clearly and unmistakably 
erroneous.

2.  Whether a November 1972 rating decision which denied the 
appellant's claim of entitlement to service connection for a 
bilateral shoulder disorder was clearly and unmistakably 
erroneous.

3.  Whether a January 1985 rating decision which denied the 
appellant's claim of entitlement to service connection for 
the residuals of Agent Orange exposure was clearly and 
unmistakably erroneous.

4.  Whether an October 2002 rating decision which denied the 
appellant's claims of entitlement to service connection for 
pharyngitis, lymphangitis, a dental condition, tinea barbae, 
a bee sting and sores/boils on right arm was clearly and 
unmistakably erroneous. 



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1966.  He was stationed in the Republic of Vietnam 
from June 25, 1965 until January 8, 1966, and he was awarded 
the Combat Infantryman's Badge (CIB).  Therefore, obviously, 
the appellant is a combat veteran.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  In that rating decision, the 
RO found that no clear and unmistakable error (CUE) had 
occurred in the generation of any rating decision.  

The appellant requested a RO hearing which was scheduled in 
October 2004; however, he failed to appear.  Thereafter, the 
Board remanded the case for additional development November 
2006; the case has now been returned to the Board for 
appellate review.  

The appellant is representing himself in this matter.  The 
Board is cognizant that although CUE motions must be pled 
with specificity, a veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  See Canady v. 
Nicholson, 20 Vet. App. 393, 401-02 (2006).  Further, the 
manifestly changed outcome may be inferred from pro se 
pleadings, even though not explicitly stated.  Id.




FINDINGS OF FACT

1.  Service connection for a skin condition of the feet, a 
lymph node infection and a right shoulder disorder was denied 
by a May 1971 rating decision that was not appealed.  

2.  The unappealed May 1971 rating decision did not contain 
any error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

3.  Service connection for a bilateral shoulder condition was 
denied by a November 1972 rating decision that was not 
appealed.

4.  The unappealed November 1972 rating decision did not 
contain any error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

5.  Service connection for the residuals of exposure to Agent 
Orange was denied by a January 1985 rating decision that was 
not appealed.  

6.  The appellant has not satisfied the pleading requirements 
for a valid claim of CUE in the unappealed January 1985 
rating decision.

7.  Service connection for pharyngitis, lymphangitis, a 
dental condition, tinea barbae, a bee sting and sores/boils 
on right arm was denied by an October 2002 rating decision 
that was not appealed.  

8.  The unappealed October 2002 rating decision did not 
contain any error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in that portion 
of the May 1971 rating decision that denied service 
connection for a skin condition of the feet, a lymph node 
infection and a right shoulder disorder.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007). 

2.  There was no clear and unmistakable error in that portion 
of the November 1972 rating decision that denied service 
connection for a bilateral shoulder disorder.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).

3.  The appellant has not submitted a valid claim of CUE with 
regard to that portion of the January 1985 rating decision 
that denied service connection for the residuals of Agent 
Orange exposure and the claim is dismissed without prejudice 
to refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2007).

4.  There was no clear and unmistakable error in that portion 
of the October 2002 rating decision that denied service 
connection for pharyngitis, lymphangitis, a dental condition, 
tinea barbae, a bee sting and sores/boils on right arm.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to clear and unmistakable error (CUE) is not a claim but 
a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  Furthermore, the provisions of 
reasonable doubt under 38 C.F.R. § 3.102 are not for 
consideration in CUE claims.

II.  CUE claims

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has addressed the question of determining when 
there is clear and unmistakable error (CUE) in a prior 
decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort of error that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  When there is evidence 
both pro and con on the issue, it is impossible for a veteran 
to succeed in showing that the result would have been 
manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 
(2000).

To the extent that the appellant's arguments assert a failed 
duty to assist, it is noteworthy that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a failure of the duty to assist cannot constitute CUE 
and that "grave procedural error" does not render a decision 
of VA non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).

A.  May 1971 rating

The appellant contends that CUE existed in the unappealed May 
1971 rating decision wherein the Lincoln, Nebraska RO denied 
service connection for a skin condition of the feet, a lymph 
node infection and a right shoulder condition.  The appellant 
asserts that the facts before the adjudicators in May 1971 
were not applied or ignored, i.e. that he was a combat 
veteran, that he did not undergo a service separation 
examination in January 1966, and that his statements in 
support of his claims were ignored. 

There is no evidence that the correct facts, as they were 
known in May 1971 were not before the RO.  At the time of the 
promulgation of the May 1971 rating decision at issue, the RO 
had for review the appellant's service medical records; his 
March 1971 claims for benefits submitted on VA Form 21-526; a 
March 1971 private urologist report; a March 1971 private 
doctor report; a VA Form 21-4138 dated in April 1971; and the 
reports of the VA examinations conducted in April 1971.  
Based on a review of that evidence, it was the decision of 
the RO that service connection for a skin disorder of the 
feet, a lymph node infection and a right shoulder disorder 
was not warranted.

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in 
December 1963.  The associated report of medical history 
indicates that the appellant had given a history of a right 
shoulder problem in 1962; he also wrote that he had fallen 35 
feet onto concrete, striking his head and shoulder in 1962.  
On physical examination, no skin condition, whether of the 
feet or of the lymph nodes, was found.  No right shoulder 
disorder was noted on examination, either.  The appellant 
sought treatment for pain in his right clavicle in July 1965.  
The next month, he complained of recurrent right shoulder 
pain.  In September 1965, the appellant was treated for a bee 
sting of his right lower leg; there was some swelling of the 
leg.  In November 1965, the appellant was treated for sores 
on his right arm.  A Battalion Aid Station form from the 1st 
Battalion, 18th Infantry, states that the appellant had 
undergone a medical inspection on 5 January 1966, that he had 
had the required immunizations and that he was free of any 
communicable disease.

The service medical records include a Standard Form 89, 
Report of Medical History, dated 12 January 1966.  The 
purpose of the examination as stated on the form was 
"separation" and the appellant reported that his health was 
good.  He also reported having experienced a clavicle 
separation in 1962; he wrote "r.s." over that statement.  
In addition, the appellant wrote that, in 1962, he had fallen 
"35 ft. onto concrete striking head and (L) shoulder."  The 
associated report of examination indicates that the appellant 
was clinically normal.  The chest x-ray report was negative, 
as was the veteran's urine testing and the serology testing; 
each test form indicates that the test was requested on 12 
January 1966, and performed on 12 January 1966.

In the appellant's March 1971 VA Form 21-526, there is a 
claim for submersion foot (from wading in swamps) December 
1965, jungle rot on arms 1965, and lymph node infection 1965.  
Neither March 1971 private medical report makes any reference 
to the appellant's feet, his lymph nodes or his right arm.  
In his April 1971 VA Form 21-4138, Statement in Support of 
Claim, the appellant said that he had fractured his right 
shoulder while high jumping in about April 1962.  The 
appellant also stated that his right shoulder had snapped in 
September 1965, when he was pushing a jeep and consequently 
started giving him pains.  He said that he received treatment 
for the right shoulder that included injections in the right 
shoulder.  The appellant also stated that he had not received 
any treatment for his right shoulder since his discharge from 
service.  However, he stated, "it bothers me once in a 
while."  The VA Form 21-4138 contained no mention of any 
skin condition of the feet or of any lymph node infection.

In April 1971, the appellant underwent a VA medical 
examination.  He reported having had some scratches and cuts 
on his right arm.  He said that he had had some enlargement 
of the lymph glands under the arms for which he had received 
treatment with resultant clearing of the condition.  The 
appellant reported some infection in the right foot among the 
toes about the same time in 1965.  The appellant presented 
current complaints of some skin infection between the toes 
and on the right foot.  On physical examination, there was 
some scaling in between the toes of the right foot; otherwise 
his skin was clear.  All joints of the upper and lower 
extremities had full range of motion in flexion and 
extension.  

The appellant also underwent a VA dermatological examination 
in April 1971; he said that he had developed nodes in his arm 
after cutting his arm.  The dermatologist stated that the 
examination revealed no residuals.  The dermatologist also 
noted the presence of minimal tinea pedis between the fourth 
and fifth toes.  The dermatologist stated that this was not 
incapacitating.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the May 1971 rating decision, in 
light of the law and regulations then in effect.  In order to 
find that the May 1971 decision was clearly and unmistakably 
erroneous, however, it must be concluded that the evidence of 
record at the time that decision was rendered was such that 
the only possible conclusion--based on the available evidence 
of record--was that the appellant was suffering from a skin 
condition of his feet due to service, lymph node infection 
and a right shoulder condition that were due to service.  
Clear and unmistakable error requires that error appear 
undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

Under 38 C.F.R. § 3.303 (a) as it existed in 1971, service 
connection connoted many factors but basically meant that the 
facts shown by evidence, established that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if pre-existing service, 
was aggravated therein.  Here, no lymph node infection was 
demonstrated on the appellant's service separation 
examination or on the April 1971 VA medical examination.  The 
same is true for the claimed right shoulder condition.  As 
for the skin condition of the feet, the service medical 
records are negative for any complaint, finding, or diagnosis 
of any foot skin condition.  While tinea pedis was noted on 
VA examination in April 1971, the examiner did not indicate 
that the current condition was related to service.  
Furthermore, the examiner specifically stated that the tinea 
pedis was not incapacitating.  

The appellant argues that the RO's failure to consider his 
combat status was a clear violation.  The Board finds that 
there was no CUE with respect to application of statutory or 
regulatory provisions to the facts of record at the time of 
the May 1971 rating decision.  There was no opinion of record 
that the appellant had any current right shoulder disorder or 
that he had any infected lymph node.  The medical evidence at 
that time did not show the existence of a chronic skin 
condition of the feet that had existed since service and 
there was no medical opinion relating the current condition 
to service.  

On consideration of the evidence of record in May 1971 and 
the prevailing legal authority at the time, it is apparent 
that the denial of service connection can be said to have 
been supported by the evidence of record.  In other words, it 
was not undebatably incorrect.  The decision did not contain 
any error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decision in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the May 1971 rating decision 
was not based on CUE as it represented a reasoned application 
of the known facts to the law then in existence; service 
connection for a skin condition of the feet, for an infected 
lymph node and for a right shoulder disorder was denied as 
the factual evidence and competent medical opinion of record 
failed to show that the claimed pathology was due to military 
service.  The claim for CUE in the May 1971 rating decision, 
therefore, is denied.

B.  November 1972 rating

The appellant contends that CUE existed in the unappealed 
November 1972 rating decision wherein the Lincoln, Nebraska 
RO denied service connection for a bilateral shoulder 
disorder.  The appellant asserts that the facts before the 
adjudicators in November 1972 were not applied or ignored, 
i.e. that he did not have a pre-existing left shoulder 
disorder and that right shoulder was injured in-service.  It 
appears that, based on the appellant's January 1966 
separation examination mentioning injury to the right 
shoulder and the left shoulder, the RO adjudicated the issue 
of entitlement to service connection for a bilateral shoulder 
disorder.  In his March 2008 'Brief', the appellant contends 
that he only listed a right shoulder condition and that the 
service medical treatment records show no left shoulder 
condition.  

In addition to the evidence discussed in Section A above, the 
evidence of record at the time of the November 1972 rating 
decision included the hospital summary for the appellant's 
April 1971 VA hospitalization; two buddy statements; a VA 
Form 21-4138 dated in October 1972; a Certificate of 
Attending Physician received in September 1972; the report 
from an October 1972 VA examination; and VA medical treatment 
records dated between May 1971 and June 1971.  Review of this 
evidence reveals that there was no mention of any shoulder 
problems in the 1971 VA hospital summary or the 1971 
treatment records.  Both of the buddy statements include 
mention of the appellant hurting his shoulder in service 
while they were with him in Vietnam.  The physician 
certificate indicates that the appellant had received 
treatment in April and May of 1962; he was advised to do no 
heavy lifting until his shoulder pain was gone.  (The injured 
shoulder was not identified as left or right.)  In October 
1972, the appellant reported sustaining an injury to his 
right shoulder while pushing a jeep in Vietnam.  The 
appellant said that he was unable to use his right hand 
overhead for any amount of time due to right shoulder pain.  
He also said that he was unable to carry heavy weight due to 
a right shoulder bony prominence.  There was mention of a 
partial separation of the left shoulder that occurred while 
playing football.  On physical examination, he exhibited good 
muscular development and admitted to lifting weights.  There 
was no true limitation of motion on either side.  Adduction, 
internal rotation, external rotation and extension were all 
within normal limits.  The appellant did have some discomfort 
at the acromioclavicular joints when anterior flexion reached 
beyond 130 degrees to 140 degrees.  Radiographic examination 
of the right shoulder was reported by the radiologist as 
showing no abnormalities.  The radiologist's interpretation 
was normal right shoulder.  The examiner rendered a diagnosis 
of partial acromioclavicular separation, right and left 
shoulders.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the November 1972 rating decision, 
in light of the law and regulations then in effect.  In order 
to find that the November 1972 decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion--based on the 
available evidence of record--was that the appellant was 
suffering from a shoulder condition due to service.  Clear 
and unmistakable error requires that error appear 
undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

The laws and regulations regarding service connection at the 
time of the November 1972 rating decision provided that 
service connection would be granted when there was disability 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Hence, there needed to be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Certain chronic diseases, including arthritis, 
could be presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, no shoulder condition was demonstrated on the 
appellant's service separation examination.  The appellant 
has stated that he did not incur any left shoulder injury 
while in service and that he did not have any medical 
treatment for his right shoulder between his service 
separation and 1972.  No shoulder pathology was found on the 
April 1971 VA medical examination.  Radiographic examination 
in October 1972 was normal, as were the appellant's shoulder 
ranges of motion.  While the examiner diagnosed a partial 
acromioclavicular separation in each shoulder, there was no 
indication that either condition was related to service.  
Furthermore, there was no evidence of record to demonstrate 
continuity of any shoulder condition since service.  

The appellant argues that the RO's failure to consider his 
combat status was a clear violation.  The Board finds that 
there was no CUE with respect to application of statutory or 
regulatory provisions to the facts of record at the time of 
the November 1972 rating decision.   There is no showing that 
the correct facts were not before the adjudicator or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  While the Board is cognizant that the 
appellant was later granted service connection for traumatic 
arthritis in the right shoulder, that grant was based upon 
subsequent evidence concerning the etiology of his right 
shoulder arthritis and not on his status as a combat veteran.  
The Board further notes that the veteran's combat status only 
establishes the incurrence of injury in service consistent 
with combat.  It still was and continues to be necessary to 
establish a relationship between current disability and 
service.  

The November 1972 rating decision did not contain any error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Lastly, there is no evidence 
that the doctrine of resolving all doubt in favor of the 
veteran was not applied or was improperly applied at the time 
of the rating decision in question and that doctrine is not 
currently for application in a determination of CUE.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, that doctrine can 
never be applicable in a determination of CUE.  Rather, an 
error either undebatably exists or there was no error within 
the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  Therefore, the Board finds that 
the unappealed November 1972 rating decision was not based on 
CUE as it represented a reasoned application of the known 
facts to the law then in existence; service connection for a 
bilateral shoulder disorder was denied as the factual 
evidence and competent medical evidence of record failed to 
show that the claimed pathology was due to military service.  
The claim for CUE, therefore, is denied.

C.  January 1985 rating

In an unappealed January 1985 rating decision, the Fort 
Harrison RO denied service connection for the residuals of 
Agent Orange exposure.  As the appellant maintains that all 
RO decisions in his contain CUE, this rating was examined for 
CUE.  However, the appellant has never articulated what 
residuals he has from exposure to Agent Orange and there is 
no medical opinion of record that links any of his current 
symptomatology, much less any symptomatology that existed in 
January 1985, to exposure to Agent Orange.

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the RO decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104 
(2003), (which extended 38 C.F.R. § 20.1404 to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.)

Submitting questions as to why a claim was denied, or why a 
specific rating was not assigned, does not form the basis for 
a clear and unmistakable claim.  Moreover, generally stating 
that the RO failed to properly apply the United States Code 
and Code of Federal Regulations does not form the basis for a 
clear and unmistakable claim.  Again, a veteran must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the RO 
decision, the legal or factual basis for such allegations, 
and an explanation of why the result would have been 
manifestly different but for the alleged error.

In short, other than his blanket claim of status as a combat 
veteran, the appellant has failed to clearly and specifically 
set forth alleged errors of fact or law in the unappealed 
October 1985 rating decision which denied entitlement to 
service connection for the residuals of exposure to Agent 
Orange.  With regard to that issue, the appellant has failed 
to set forth the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  He has not demonstrated how the fact 
that he is a combat veteran should change the RO's conclusion 
that he did not suffer from any diagnosed residuals of 
exposure to Agent Orange.  

The Board must emphasize that, in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and non-specific allegations of 
a failure to follow regulations or failure to give due 
process, or any other general non-specific allegations of 
error, are insufficient to satisfy this requirement.  See 
38 C.F.R. § 20.1403.  Accordingly, in view of the fact that 
the appellant has failed to comply with 38 C.F.R. 
§ 20.1404(b), the Board has no alternative but to dismiss his 
motion for CUE in the January 1985 rating decision without 
prejudice. 




D.  October 2002 rating

In an unappealed rating decision issued in October 2002, the 
Fort Harrison RO denied service connection for pharyngitis, 
lymphangitis, a dental condition, tinea barbae, a bee sting 
and sores/boils on right arm.  The RO found that, while the 
appellant had been treated in service for pharyngitis, 
lymphangitis, tinea barbae, a bee sting and sores/boils on 
his right arm, these conditions resolved without sequelae and 
without any current disability.  The RO further found that 
the appellant's in-service dental care was limited to 
periodontal disease or caries without evidence of injury or 
tooth loss with bone loss.

In a March 2004 statement from the appellant, he contended 
that the RO committed CUE in adding jungle rot of the right 
arm, tinea barbae and the bee sting issue to his claim.  He 
also stated that he would not do the RO's work for them and 
point out CUEs - that CUEs existed and they were obvious.  

There is no evidence that the correct facts, as they were 
known in October 2002 were not before the RO.  At the time of 
the promulgation of the unappealed October 2002 rating 
decision at issue, the RO had for review the evidence cited 
in sections A and B above, and various written statements of 
the appellant; private medical reports dated between 1977 and 
2001; and VA medical examination and treatment records dated 
between 1985 and 2002.  Based on a review of that evidence, 
it was the decision of the RO that service connection for 
pharyngitis, lymphangitis, a dental condition, tinea barbae, 
a bee sting and sores/boils on right arm was not warranted.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the October 2002 rating decision, 
in light of the law and regulations then in effect.  In order 
to find that the unappealed October 2002 decision was clearly 
and unmistakably erroneous, however, it must be concluded 
that the evidence of record at the time that decision was 
rendered was such that the only possible conclusion--based on 
the available evidence of record--was that the appellant was 
suffering from claimed conditions and pathology due to his 
experiences in service.  Clear and unmistakable error 
requires that error appear undebatably.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

At the time of the October 2002 rating decision, a 
determination of service connection required a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There had to be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, had 
to be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability had to exist and it had to be shown that the 
present disability was the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology was required only 
where the condition noted during service was not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
could be legitimately questioned.  When the fact of 
chronicity in service was not adequately supported, then a 
showing of continuity after discharge was required to support 
the claim.  38 C.F.R. § 3.303.

In addition, service connection could be granted for any 
disease diagnosed after service when all the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Without proof of a current disease or injury, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence of record in October 
2002 did not demonstrate the appellant had a current 
diagnosis of any of the claimed disorders.  The appellant's 
status as a combat veteran does not eliminate the requirement 
for a post-service showing of a chronic disorder.  As such, 
there is no basis on the current record to grant service 
connection for the claimed conditions under any theory - 
direct or presumptive.

There was no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrated that the 
appellant's claimed problems were clinically ascertainable.  
There was no clinical evidence of record demonstrating that 
the appellant had been diagnosed with any chronic 
pharyngitis, lymphangitis, dental condition (other than 
caries or periodontal), tinea barbae, bee sting residuals or 
sores/boils on right arm.

Furthermore, even if it had been assumed, arguendo, that the 
appellant did have any such diagnosed chronic disorder, 
condition or pathology, there was no competent medical 
evidence of any nexus between the appellant's claimed 
disorders, conditions and pathology and his active service.  
While it is apparent that the appellant did experience 
pharyngitis, lymphangitis, tinea barbae, a bee sting and 
sores/boils on right arm in service, the medical evidence of 
record did not establish the existence of any relationship 
between the origin and/or severity of any claimed current 
pathology and the appellant's military service.  Instead, the 
competent medical evidence indicated that the appellant did 
not have any current medical condition that was etiologically 
related to some remote incident that occurred during the 
appellant's period of active military service.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in 38 C.F.R. § 3.105(a), 
the claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000). 

A CUE claim is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the RO committed a 
particular clear and unmistakable error.  See Andre v. 
Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  In addition, 
the Court has held that a breach of the duty to assist cannot 
form a basis for a claim of CUE.  See Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) ("VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.")  
On consideration of the evidence of record in October 2002 
and the prevailing legal authority at the time, it is 
apparent that the denials of service connection can be said 
to have been supported by the evidence of record.  In other 
words, the denials were not undebatably incorrect.  The 
decision did not contain any error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decision in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the October 2002 rating 
decision was not based on CUE as it represented a reasoned 
application of the known facts to the law then in existence; 
service connection for pharyngitis, lymphangitis, a dental 
condition, tinea barbae, a bee sting and sores/boils on right 
arm was denied as the factual evidence and competent medical 
evidence of record failed to show clinical findings that 
supported the diagnosis of pharyngitis, lymphangitis, a 
dental condition, tinea barbae, a bee sting or sores/boils on 
right arm due to military service.  The claim for CUE in the 
October 2002 rating decision is, therefore, is denied.


ORDER

Entitlement to service connection for a skin disorder, a 
lymph node infection and a right shoulder disorder based upon 
CUE in the unappealed May 1971 rating decision is denied.

Entitlement to service connection for a bilateral shoulder 
disorder based upon CUE in the unappealed November 1972 
rating decision is denied.

The claim of entitlement to service connection for the 
residuals of exposure to Agent Orange based upon CUE in the 
unappealed January 1985 rating decision is dismissed without 
prejudice.

Entitlement to service connection for pharyngitis, 
lymphangitis, a dental condition, tinea barbae, a bee sting 
and sores/boils on right arm based upon CUE in the unappealed 
October 2002 rating decision is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


